In a proceeding pursuant to CPLR 7511 to confirm an arbitration award, Royal Insurance Company appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Lerner, J.), dated January 13, 1994, which confirmed the arbitrator’s award and is in favor of the petitioner and against it in the principal sum of $59,408.58.
Ordered that the order and judgment is affirmed, with costs.
Prior to arbitration, the appellant’s attorney affirmatively represented that "the proper forum for resolving the medical issues between the no fault carrier and the compensation carrier would be inter-company arbitration”. Thereafter, the appellant fully participated in arbitration without ever seeking a stay of arbitration. Under these circumstances, we find that the appellant has waived its present claim that the arbitrators lacked the authority to decide this controversy (see, Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383; Matter of Smullyan [Sibjet S.A.], 201 AD2d 335).
*558We have reviewed the appellant’s remaining contentions and find them to be without merit. Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.